 NATIONAL GYPSUM COMPANY551National Gypsum Company and United Cement, Limeand Gypsum Workers International Union. Case28-CA-3366September23, 1975All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses,and to file briefs. Based upon the entire record,upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing findings of fact and conclusions of law.DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn May 16, 1975, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, National Gypsum Com-pany, Phoenix, Arizona, its officers, agents, succes-sors, and assigns, shalltake the action set forth in thesaid recommended Order.1 Inasmuch asthe record herein, as well as the briefs of the parties, ade-quately presentall issues tobe decided, Respondent's request to argue oral-ly before the Board is hereby denied.DECISION1.STATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatterwas heard by me in Phoenix, Arizona, on March 11,1975. On January 31, 1975, the Director for Region 27 oftheNational LaborRelations Boardissued a complaintand notice of hearingbasedon anunfair labor practicecharge filed on November 29, 1974,' alleging violations ofSection 8(a)(1) and(5) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.,herein calledthe Act.Unless otherwise stated,all dates occurredin 1974.II. JURISDICTIONRespondent has been at all times material a corporationduly organized under and existing by virtue of the laws ofthe State of Delaware, has maintained its principal officeand place of business in Buffalo, New York, and has beenengaged in the business of manufacturing home-buildingproducts in facilities located in various States of the UnitedStates, including a plant located at 1414 E. Hadley Street,Phoenix, Arizona. During the past 12-month period, whichis representative of its annual operations, Respondent, inthe course and conduct of its business operations, sold andshipped goods and materials valued in excess of $50,000from its Arizona facilities directly to States of the UnitedStates other than the State of Arizona. During this sameperiod of time, Respondent purchased goods and materialsvalued in excess of $50,000, which were shipped to its Ari-zona facilities directly from States of the United Statesother than the State of Arizona.Therefore, I find that Respondent is, and has been at alltimes material, an employer within the meaning of Section2(2) of the Act, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.III.THE LABORORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum Workers Interna-tional, Local Union No. 242, herein called the Union, hasbeen at all times material herein a labor organization with-in the meaning of Section 2(5) of the Act.IV. ISSUESA.Whether the Union has been the collective-bargain-ing representative of employees employed in Respondent'sproduction engineering group?B.Whether Respondent withdrew recognition from theUnion as the collective-bargaining representative of em-ployees employed in the production engineering groupand, if so, whether Respondent thereby violated Section8(a) (5) and (1) of the Act?V. SEQUENCE OF EVENTSRespondent occupies a lot at the corner of East HadleyStreet andFourteenth Place in Phoenix, Arizona, on whichare located a home building products manufacturing plantand a machine shop. Approximately 120 miles from Phoe-nix, at a location 9 miles south of Winkleman, Arizona,Respondent operates a gypsum quarry. These are the facili-tieswhich are significant for this proceeding.In 1959, Respondent purchased the quarryand manu-facturing plant from United Gypsum. The machine shopdid not exist at that time. In1965,a decline in work at the220 NLRB No. 95 552DECISIONSOF NATIONALLABOR RELATIONS BOARDmanufacturing plant led Respondent to experiment by as-signing skilled maintenance personnel to manufacture cer-tain equipment for use in Respondent'sBuffalo,NewYork, facility in lieu of laying off these skilled workers.Pleased with the results of this experiment,Respondentcontinued to assign this type of work to these employeeswho performed their work in the manufacturing plant until1968 when,pressed for space in that structure,Respondentconstructed the machine shop. Since 1968, these employ-ees, known as the production engineering group,have per-formed most of their duties in the machine shop.The distance between the two structures on the cornerlot was estimated to be between 100 feet and75 yards, witha fence separating them and with each having its own park-ing lot,locker room, washrooms,and entrances.The ad-dress of the manufacturing plant is 1414 East HadleyStreet and that of the machine shop is 550 FourteenthPlace.Operations in the manufacturing plant involve re-ceipt of gypsum from the quarry followed by either thepreparation and sale of ground gypsum as land plaster orthe calcination and preparation of the gypsum for plastersand/or use in gypsum lath or wallboard.Operations in themachine shop involve the design,fabrication,and installa-tion of specialized equipment and machinery;originallyfor Respondent's facilities,but evolving to the point whereequipment is designed and fabricated for firms in otherindustries.Employees in the two structures perform theirduties using their own tools,machinery,and equipmentwhich differ to the extent that the operations in the twobuildings differ.Thereis separate immediate and intermediate supervi-sion of the employees in the two buildings. Thus,the pro-duction engineering group is part of Respondent's engi-neering operations,whereas the manufacturing plantemployees are part of manufacturing operations,with theresult that the lowest level of common supervision occursat the level of Division Vice President J. B. Proctor, towhom report the vice president of engineering and the vicepresident of manufacturing. Shop Manager Leo Merkleyappears to be the immediate supervisor of the productionengineering group and he reports toChester R. Nowick,director of engineering for the 3-year period preceding thehearing, who, in turn, reports to the vice president of engi-neering.Conversely, Plant Manager John Pitts reports tothe director of manufacturing who, in turn, reports to thevice president of manufacturing.Similarly, administrativefunctions for the two groups of employees are handled sep-arately as shownby theexistence of separate office manag-ers, payrolls, petty cash funds, pension plans, administra-tion of workmen's compensation and group insuranceclaims, EEOC compliance plans, and OSHA complianceschedules.As is obvious from the description of commencement ofmachine shop operations, the production engineeringgroup was initially staffed by employees from the manu-facturing plant.Since commencement of operations, how-ever,there has been a separation of the hiring of employeesfor the two facilities and an effort has been made to avoidpermanent transfers of employees between the two build-ings,similar to the arrangement whereby transfers betweenthe manufacturing plant and the quarry are discouraged.Nonetheless, the record does disclose that two part-timeemployees, who were teachers working only during thesummer months, did originally begin working in the manu-facturing plant and then worked in the machine shop. Be-yond this, prior to his retirement in approximately 1972,cleanup man Zenith Palmer performed his duties in bothbuildings. Approximately once a month, for an average to-tal of approximately 20 hours a year, production engineer-ing group employees perform work in the manufacturingplant, either installing equipment which they have designedand fabricated, or helping out when an emergency has oc-curred in the plant. When operations are slow in the manu-facturing plant and busy in the machine shop, employeesfrom the manufacturing plant have worked in the machineshop and Nowick testified that somewhat less than 70hours in 1973 and less than 100 hours in 1974 were spent insuch temporary work by plant employees in the machineshop.When Respondent commenced operating the quarry andmanufacturing plant in 1959, the Union was the represen-tative of the employees in a single overall bargaining unitencompassing both facilities. Respondent continued to rec-ognizethe Unionas the bargaining representative in thatunit;executing successive collective-bargaining agree-ments,the latest of which were executed in 1967, 1969,1971, and, the current agreement, in 1973, having a statedterminationdate of March 31, 1975, with provision for an-nual renewal absent written notice by either party of intentto alter, modify, or terminate the agreement. Article VIII,section 2, of the 1967 agreement provided for negotiationsto establish wage rates for new job classifications createdduring the term of the agreement and, accordingly, in 1967,Respondent advised the Union of its intention to relocatethe production engineering group, of its desire to staff theproduction engineering group with maintenance employeesrepresented by the Union, and of its willingness to extendthe coverage of the collective-bargaining agreement to theproduction engineering group. Since a collective-bargain-ing agreement was then in existence,the parties negotiatedwage ratesfor the classifications that would be newly cre-ated and these classifications were then included in the1969 collective-bargaining agreement: "Clean-Up Labor(Plant and Shop)" in Bracket 2, "Mechanic Trainee(Shop)" in Bracket 6, "Mechanic 'C' (Shop)" in Bracket 11,"Mechanic 'B' (Shop)" in Bracket 13, "Mechanic 'A'(Shop)" in Bracket 17, and "Head Electrician & Mech.(Shop)" in Bracket 23. These types of classifications werelisted in the two succeeding collective-bargaining agree-ments, although Nowick characterized them as "a histori-cal carry over" which continued to be listed in 1973 be-cause of an oversight. Nonetheless, Plant Manager Pittsadmitted that Respondent considered the Union to be therepresentative of the production engineering group em-ployees in the 1969 and 1971 negotiations. Indeed, the re-cord discloses that these employees were treated as beingincluded in the collective-bargaining unit and as being cov-ered by these two collective-bargaining agreements. Thus,in late 1969 or early 1970, the Union's then-President Da-vid B. Hart met initially with Production SuperintendentHakes and subsequently with then-Director of EngineeringSptiz concerning various trip expenses of employees in the NATIONAL GYPSUM COMPANYproduction engineering group for periods when they wereon assignment installing equipment fabricated in the ma-chine shop.Although there was no written grievance con-cerning this matter,itwas resolved at the first step of thegrievance procedure which,under the 1969 collective-bar-gaining agreement,specified oral presentation of the griev-ance at the first-step level.A written grievance was, howev-er, filed in June 1971 concerning the discharge of "B"mechanic Michael Feist who had been discharged while onassignment installing machinery at Respondent'sMilton,Pennsylvania,facility.This matter was ultimately resolvedby Feist's reinstatement.In fact, Hart testified that prior tocessation of office-holding in the Union,Respondent hadalways been willing to meet with him regarding the produc-tion engineering group and that prior to hiring new em-ployees for that group,Respondent had always first metwith him.Another illustration of Respondent's treatmentof the production engineering group as part of the overallbargaining unit occurred during negotiationsfor the 1971agreement when Respondent locked out all of the employ-ees in the bargaining unit,including the production engi-neering group.The genesis of the dispute giving rise to the instant mat-ter occurred in late 1972 when, following his assignment tohandle upcoming negotiations for the Union, InternationalRepresentative KentWeaver discovered that the formerunion members in the production engineering group hadterminated their membership in the Union and that noneof the new employees were joining the Union.Weaver con-tacted Pitts and, explaining the situation with respect to theabsence of members amongthe productionengineeringgroup,secured permission to address these employees onRespondent's premises.On March 7,1973, when negotia-tions opened for a new agreement,Weaver and Joe Cam-pagna testifiedthatPitts initiated the meetingby observ-ing that there were no production engineering groupemployees on the Union's employee-committee and byasking if this meant that the Union did not represent thoseemployees, to which Weaver replied that this meant onlythat none of those employees had been elected to the com-mittee.Weaver testified that, as the day progressed, he be-gap ,to be concerned about Pitts' question, which he hadoriginally taken only lightly, and so, both he and Campag-na testified,he asked Pitts if there was any question regard-ing the Union's status as the representative of the produc-tion engineering group employees and Pitts replied thatthere was no problem and that Respondent acknowledgedthat the Union represented these employees;looking as hesaid this at Respondent's industrial relations representa-tive,Ray Grob, who made no comment.Both Pitts and Grob appeared as witnesses, with the lat-ter testifying that at this meeting Pitts initially asserted thatRespondentfelt that the Union did not represent the pro-duction engineering group and thatRoy Thieme 3immedi-ately retorted that the Union should not have to representthese employees since none of them were members, butthatWeaver immediately interjected,"We represent all2 Coordinator for the Industrial Union Departmentof the AFL-CIO,assigned to participate in these negotiations.3Either president or recording secretary of the Union at that time.553employees." Pitts, according to Grob, then inquired whythere were no employees on the employee-committee fromthe machine shop and Weaver replied that none had beenelected.Grob testified that he had no recollection of anymore discussion concerning the representation of the ma-chine shop employees arose but once during the 1973 nego-tiations and that this occurred when the negotiations com-menced, as a result of the fact that this was the first timethat the Union had utilized an "extended committee" (oneon which a number of employees sat as members) whichhad led him to ask who represented the production engi-neering group. Pitts testified that Thieme responded, "Wedon't," butWeaver immediately said, "But, I do." Pittstestified that he made no further issue of the fact thatWeaver intended to represent the machine shop employees,although he subsequently testified that during the meetinghe had said that it was his position that the Union did notrepresent the production engineering group to which theunion representatives had made no response. However, hedid not specify precisely at what point he made this com-ment during the course of the meeting, nor did either Grobor he deny Weaver and Campagna's testimony that he(Pitts) had agreed that the Union represented the produc-tion engineering group in response to Weaver's specificquestion concerning the matter. While the agreement thatwas ultimately signed made no specific mention of eitherthe production engineering group or of the machine shopin the recognition clause, article VIII, Section 1 does pro-vide: "The wage brackets, job titles and wage rates for alljob classificationswithin the bargaining unitincorporated inExhibit C are made a part of this Agreement." (Underscor-ing supplied) Listed among the job classifications in Exhib-itC are the following classifications which are concededlyproduction engineering group classifications: "TemporaryLabor (Plant and Shop)" in Bracket 1, "Clean Up Labor(Plant & Shop)" in Bracket 2, "Mechanic Trainee (Shop)"in Bracket 6, "Mechanic `B' (Shop)" in Bracket 13, "Me-chanic `A' (Shop)" in Bracket 17, "Mechanic `AA' (Shop)"in Bracket 21, and "Head Electrician & Mechanic (Shop)"in Bracket 25.Pitts did not deny Weaver's testimony that September25,during a meeting concerning manufacturing plantgrievances,Pitts had asked what effect layoffsin strict se-nioritywould have upon the employees in the machineshop,Weaver had replied that the senior employees hadseniority over junior employees without regard to whichbuilding they were working in, and when Weaver thenasked specifically if Pitts did not recall agreeing during the1973 negotiations that the productionengineering groupwas represented by the Union, the latter replied, "Yes, Idid.We agreed to that."Unable to resolve the grievances at the September meet-ing, the parties met on November 18 and, during thecourse of this meeting, the subject of the production engi-neering group was raised. Weaver testified that Director ofEngineering Nowick inquired regarding the basis for theUnion's contention that these employees were covered bythe contract and that he had replied that Respondent hadagreed on this during the 1973 negotiations, reciting in re-sponse to Nowick's further question the substance of hisconversation with Pitts during the March 7, 1973, bargain- 554DECISIONSOF NATIONALLABOR RELATIONS BOARDing session,in which Pitts had agreed that the Union repre-sented the machine shop employees.Weaver testified that,when he completed this recitation,he turned to Pitts, ask-ing if this was not correct and that Pitts replied, "Yes,that's correct."Pitts denied specifically that he had agreedwhen Weaver asked him this question,testifying that hehad remained silent and had not answered Weaver's ques-tion, although Pitts did concede that Weaver had correctlytestified concerning the statements which he(Weaver) hadmade.Grob testified only that when the discussion of thegrievances of the plant employees had culminated, com-ments were made relative to other grievances concerningthe right of employees in the manufacturing plant to bumpinto the production engineering group and that there hadbeen a general discussion during which he had told Weaverthat Respondent's position was that the Union did not rep-resent the employees in the shop,to which Weaver repliedthat he intended to file charges with the Board.Nowicktestified that when the subject arose,ofmanufacturingplant employees bumping less senior employees in the ma-chine shop,he had stated that he did not think that themachine shop was represented by the Union,as he under-stood that none of those employees were members of theUnion.Nowick further testified that he did not"hear anymember of Management that was represented at that meet-ing reiterate or agree that the employees in the ProductionEngineeringGroupwere covered under the terms of thelabor Agreement."The meeting ended with Nowick agreeing to notify theUnion of Respondent's position on the scope of the unit.Although no such notification was forthcoming,Nowicktestified that Respondent does not recognize the Union asthe representative of the production engineering group.VI. ANALYSISA.Whetherthe Union Has Been theCollective-BargainingRepresentativeof Employees Employedin Respondent'sProduction Engineering GroupThereisno dispute regarding the fact thatthe produc-tion engineering group was staffed initiallyby employeesfrom the manufacturing plant whom the Union repre-sented.Moreover,it is admitted that,as a result of discus-sions conducted when the machine shop was being erectedand the production engineering group being relocated tothat structure,Respondent agreed to treat the productionengineering group as part of the existing bargaining unitfor which the Union was the bargaining representative.Thereafter,it is admitted,Respondent treated the Union asthe representative of these employees in both the 1969 and1971 negotiationsand theywere covered under the 1969and 1971 agreements.The effect of this conduct was tomerge the production engineering group into the existingunit sothat bythe time that negotiations commenced in1973 the Unionwas the bargaining representative for asingle overall unit encompassingthe quarry,the manufac-turing plant,and the production engineering group locatedin the machine shop.SeeW,T.Grant Company,179 NLRB670 (1969).While Respondent asserts that it specifically disavowedrecognitionof the Unionas the representativeof the pro-duction engineering group at the March 7,1973, negotiat-ing session,Icredit the testimonies of Weaver and Cam-pagna concerning what transpired at that meeting whenthe subject of the production engineering group was raised.Both Weaver and Campagna appeared to be honest indi-viduals who were relating to the best of their abilities theconversation that occurred at that meeting.Moreover, the1973 agreement provides specific wage rates for productionengineering group classifications and I do not credit thetestimony that the inclusion of these wage rates was mereoversight. That could have happened had the provisionbeen one which did not change from the previous contract,but it can hardly be argued that a wage provision listingchanges from the preceding contract rate represents an ov-ersight.While it is true that the recognition clause of the1973 agreement makes no mentionof theproduction engi-neering group or of the machine shop,this is hardly diapo-sitive of the matter in light of the fact that the recognitionclause of the prior agreements did not provide for thisgroup of employees even though Respondent concededthat it had been treating the Union as the representative ofthese employees.Finally,the Union would have nothing togain by acquiescing in Respondent'swithdrawal of recog-nition for almost2 years beforemaking an issue of thematter by filing a charge.Such a delay would not benefitthe Union and the Union would run the considerable riskof losing its right to act as the representative of these em-ployees by such a delay.Conversely,Respondent did havea motive for withdrawing recognition in November, for atthat time the Union began asserting the right of more se-nior manufacturing plant employees to displace their lesssenior colleagues in the machine shop,thereby potentiallydisrupting an operation which was expanding and withwhich Respondent appears to have been most pleased. In-deed,this was the very matter discussed at the November18meeting which appears to have precipitated Nowick'schallengeto the Union's representative status forthe pro-duction engineering group.Therefore,I find that Respon-dent did agree at theMarch 7,1973, negotiating sessionthat the Union was the representative of the employees inthe production engineering group and that Respondent didcontinue to treat those employees as included in the overallbargaining unit represented by the Union.Not until No-vember did Respondent voice an objection to the Union'srepresentation of the employees in the machine shop.Therefore,I find that the production engineering grouphas been merged into the same unit as the manufacturingplant and quarry by virtue of Respondent's history of bar-gaining with the Union and, accordingly,that the Unionhas been the representative of all employees in that unit,including those assigned to the production engineeringgroup.B.Whether RespondentWithdrewRecognition From theUnion as the Collective-Bargaining Representative ofEmployees Employedin the Production Engineering Groupand, if so,Whether RespondentTherebyViolated Section8(a)(5) and(1) of the ActIhave found above that Respondent did not withdraw NATIONAL GYPSUM COMPANY555recognition from the Union as the representative of theproductionengineeringgroup in March 1973 and, further,that these employees were covered under the collective-bargaining agreement signed as a result of those negotia-tions.The stated termination date of that agreement isMarch 31, 1975. While Respondent may not have beenobserving it in all respects insofar asapplying itsterms andconditions of employment to the production engineeringgroup, it is clear that there was no clear withdrawal ofrecognition until November during the grievance meetingwhen a dispute arose concerning the right of manufactur-ing plant employees to displace less senior machine shopemployees. Accordingly, Respondent withdrew recognitionat a time when there was a collective-bargaining agreementin existence and the Board has statedthat, "By virtue ofthe existenceof the contract, the Union was entitled toexclusive recognition for at least the term of the contract"Shamrock Dairy, Inc.,124 NLRB 494, 496, enfd.sub nom.International Brotherhood of Teamsters, etc., Local UnionNo. 310,280 F.2d 665 (C.A.D.C., 1969), cert. denied 364U.S. 892. Consequently, by withdrawing recognition fromthe Union as the bargaining representative of the produc-tion engineeringgroup during the term of a collective-bar-gaining agreement encompassing those employees, Re-spondent violated Section 8(a)(5) and(1) of the Act.Even when the contract expires, Respondentwould stillviolate Section 8(a)(5) and (1) of the Act by withdrawingrecognition for only the machine shop employees, for theproduction engineering group had become merged into theoverall bargaining unit which included the employees atthe quarry and in the manufacturing plant. In these cir-cumstances,a question concerning representationcan onlybe raised in the overall bargaining unit-not in a segmentof that unit, without regard to the manner in which thatsegment may have become a part of the overall bargainingunit.SeeGem International,Inc.,202 NLRB 518 (1973).Thus, while Respondent has argued that many factors existwhich might support a finding that the production engi-neering group could constitute a separate appropriate unit,such an analysis would be applicable only if a determina-tion of this question were being madede novo.Here, how-ever,there has been ahistory ofbargaining for these em-ployees as part of an overall bargaining unit. That historyarose as a result of Respondent's recognitionof the Unionas the representative of the production engineering groupat a time when the employees in that group were in fact apart of the Union's then-existing bargaining unit, and thathistory has been of substantial duration; unlike the situa-tion presented inWestinghouse Electric Corporation v. N.L.R.B., 506 F.2d 668, (C.A. 4, 1974), cited in Respondent'sbrief. Absent evidence of repugnancy to Board policy or ofan effect which hampers employees in fully exercisingrights guaranteedby the Act, the Board will not disturbunits establishedby collectivebargaining.West VirginiaPulp and Paper Co.,120 NLRB 1281, 1284 (1958). In theinstant case there is no contention that an overall unit ofquarry, manufacturing plant, and machine shop employeesis repugnant to Board policy or that it is so constituted asto hamper employees in fully exercising rights guaranteedby the Act. Nor would the record support such conten-tions, if made. Accordingly, the fact that the productionengineering group might constitute a separate appropriateunit if there were to bea de novodetermination of thematterdoes not accord Respondent a right to withdrawrecognition from an incumbent representative for but aportion of an overall bargaining unit in whichthere hasbeen a a history of bargaining. Similarly, the fact that em-ployees in the machine shop may not have beenmembersof the Union or may have expressed their desire not to berepresented by the Union does not accord Respondent theright to sever them from the historical bargaining unit bythe device of withdrawing recognition from theirbargain-ing representative. Any good-faith doubt of majority mustextend to the entire unit and may not be confined to onlya portion of that unit.Therefore, I find that Respondent did withdrawrecogni-tion from the Union as the collective-bargainingrepresen-tative of the employees employed in the production engi-neering group and thereby violated Section 8(a)(5) and (1)of the Act.VII. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above occurring inconnection with the Respondent's operations described insection II, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States, and tend to lead and have led to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is an employer within themeaning ofSection 2(2) of the Act engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.A unit appropriate for collective bargaining is: AllhourlyemployeesemployedatNationalGypsumCompany's quarrying operations located near Winkleman,Arizona, and at its gypsum manufacturing plant and ma-chine shop located in Phoenix, Arizona; excluding supervi-sors,office clerical employees, research and technical em-ployees, watchmen and plant protection employees, andover-the-road truckdrivers who deliver finished products.4.At all times material, United Cement, Lime and Gyp-sum Workers International Union, Local Union No. 242has been the exclusive collective-bargainingrepresentativeof the employees in the above-described unit within themeaning of Section 9(a) of the Act.5.By withdrawing recognition from United Cement,Lime and Gypsum Workers International Union, LocalUnion No. 242 as the representative of a portion of theemployees in that unit during the term of a collective-bar-gaining agreement,Respondent has committedan unfairlabor practice in violation of Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent engaged in an unfair la-bor practice,I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policiesof the Act.Having found that Respondent withdrew recognitionduring the term of a collective-bargaining agreement, Ishall recommendthatRespondent reimburse employees inthe productionengineeringgroup for the loss of any bene-fitswhich would have accrued to them under the collec-tive-bargaining agreementwhichthe Respondent refusedto honor, with interest to be paid at the rate of 6 percentper annum thereon.Uponthe foregoing findings of fact and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER4Respondent, National Gypsum Company, Phoenix, Ari-zona,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Withdrawing recognition from United Cement, Limeand Gypsum Workers International Union, Local UnionNo. 242 as the representative of the employees in the pro-duction engineering group.(b)Refusing to recognize and bargain collectively withUnited Cement, Lime and Gypsum Workers InternationalUnion, Local Union No. 242 as thecollective-bargainingrepresentative of all employees in the appropriate unit:All hourly employees employed at National GypsumCompany's quarrying operations located near Winkle-man, Arizona,and at its gypsum manufacturing plantand machine shop located in Phoenix, Arizona; ex-cluding supervisors,office clerical employees,researchand technical employees, watchmen and plant protec-tion employees, and over-the-road truckdrivers whodeliver finished products.(c)Refusing to honor any collective-bargaining agree-ment in effect with United Cement, Lime and GypsumWorkers InternationalUnion,LocalUnion No. 242,which applies to the employees in the aforesaid unit, in-cluding those employees assigned to the production engi-neering group.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of any rightguaranteed them by Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the purposes of the Act:(a)Honor any collective-bargaining agreement in effectwith United Cement, Lime and Gypsum WorkersInterna-tional Union, Local Union No. 242, for all employees inthe aforesaid appropriate unit; or, if no such agreement isin effect, bargain collectively upon request with that labororganization as the exclusive representative of all employ-ees in the aforesaid appropriate unit, and, if an under-standing is reached, upon request, embody such under-standing in a signed agreement.(b)Make whole all employees in the production engi-neering group for any loss of benefits which would haveaccrued to them under the collective-bargaining agreementwhich Respondent refused to honor with regard to them,with interest to be paid at the rate of 6 percent per annumthereon.(c)Post at itsWinkleman, Arizona, quarry and at itsPhoenix, Arizona, manufacturing plant and machine shopcopies of the attached notice marked "Appendix." S Copiesof said notice on forms provided by the Regional DirectorforRegion 28, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all Purposes.S In the event the Board's Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activity except tothe extent that the employees' bargaining represen-tative and employer have a collective-bargainingagreement which imposes a lawful requirement thatemployees become union members.In recognition of these rights, we hereby notify our em-ployees that:WE WILL NOT withdraw recognition from United Ce-ment,Lime and Gypsum Workers InternationalUnion, Local Union No. 242, as the representative ofthe employees in the production engineering group.WE WILL NOT refuse to recognize and bargain collec- NATIONAL GYPSUM COMPANYtively with United Cement, Lime and Gypsum Work-ers InternationalUnion, Local Union No. 242, as thecollective-bargainingrepresentative of all employeesin the appropriate unit of:All hourly employees employed at National Gyp-sum Company's quarrying operations located nearWinkleman, Arizona, and at its gypsum manufac-turingplant and machine shop located in Phoenix,Arizona; excluding supervisors, office clerical em-ployees, research and technical employees, watch-men and plant protection employees, and over-the-road truckdrivers who deliver finished products.WE WILL NOTrefuse tohonor any collective-bargain-ing agreement in effectwith United Cement, Lime andGypsum Workers International Union, Local UnionNo. 242, which applies to the employees in the afore-said unit, including those employees assigned to theproduction engineering group.WE WILL NOT in any like or related manner interfere557with, restrain, or coerce you in the exercise of yourrights under the National Labor Relations Act setforth above.WE WILL honor any collective-bargaining agreementin effect with United Cement, Lime and GypsumWorkers International Union, Local Union No. 242,for all employees in the aforesaid unit, or if no suchagreement is currently in effect, we will bargain collec-tively upon request with that labor organization as theexclusive representative of all employees in the afore-said unit and, if an understanding is reached, uponrequest, embody such understanding in a signedagreement.WE WILL make whole all employees in the produc-tion engineering group for any loss of benefits whichwould have accrued to them under the collective-bar-gaining agreement which we refused to honor with re-gard to them, with interest to be paid at the rate of 6percent per annum thereon.NATIONAL GYPSUM COMPANY